Notice of Pre-AIA  or AIA  Status
Claims 1-9 and 11-21 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.        The amendment filed on 05/23/2022 has been entered and considered by the examiner. By the amendment, claim 1, 3, 7-9, 11, 17  and 18 are amended. Claim 21 has been added. Examiner withdrawn the claim rejection under 112 in regards of the amendment made.  Also, examiner still maintained the 103 rejection and an explanation is given below.


Response to prior art Arguments
4.          Applicant's arguments filed 05/23/2022 have been fully considered. 
Applicant argues the combination of Zhao and Ma fails to teach or suggest “a post processor, implemented on the processor, that models execution of computer vision algorithms applied to the set of synthetic sensor frames based on the set of reference frames to generate a data package, the generated data package including a quality analysis of the modeled execution of the computer vision algorithms that quantifies performance of the set of the synthetic sensor frames” and “to iteratively generate an additional data package for each iteration of the generated synthetic data” as recited in claim 1.

Examiner mentioned during the last interview dated 04/01/2022 there is not enough description in the specification for generating data package and an additional data package. According to the [0061] “Post processor 410 enables users to create an arbitrary data package…”. 
Examiner cited Ma [0084]The number of iterations of this process may be used for evaluating the performance of an algorithm used for controlling the movable platform and providing guidance of how to improve the algorithm. In some embodiments, the first set of data and the second set of data include (827), respectively, simulated data of a plurality of instances of operating the movable platform. Each instance is associated with a group of state data, scene data, and parameters of the one or more imaging sensors. The simulation of operating the movable platform is updated (827) based on comparisons of the simulated data of the plurality of instances. For example, a plurality of comparison results between first indicators and corresponding second indicators are displayed on the interface 630 or interface 650. Each pair of the first indicator and second indicator is obtained from the respective state data and the corresponding computed operation data computed using a respective vision-based algorithm. The pair of the first indicator and second indicator having the least difference corresponds to the most accurate vision-algorithm.

Examiner note: Number of iterations will be performed in order to the evaluate the performance of algorithm. If the pair of the first indicator and second indicator has least difference that indicates highest quality or vice-versa and it is performed repeatedly. Number of iterations is performed with the simulated data of a plurality of instances of operating the movable platform. Each instance is associated with a group of state data, scene data, and parameters of the one or more imaging sensors.  Parameters associated with the one or more sensors measures the performance of different set of synthetic sensors. 

 Examiner consider all these data packages or simulated data of a plurality of instances are created iteratively by differing synthetic sensors(or imaging sensors) parameters or other motions and environments profiles using computer vision algorithms. And quality analysis is performed that determines the algorithm accuracy that quantifies the performance of these synthetic sensor parameters. 

Applicant argues Zhao does not appear to teach or suggest iterating among different parameters for a single modeled device or different versions of a single sensor as recited in claim 7. 
Neither the claim nor the specification provide the clear or distinct meaning of different versions of the each of the synthetic sensor. Zhao teaches one or more virtual imaging sensors and See Zhao [0028] one or more imaging sensors (e.g., stereoscopic cameras, depth cameras such as time-of-flight (TOF) cameras, infrared cameras, ultrasonic imaging sensor, a plurality of cameras of a visual odometry system) The parameters of one or more virtual imaging sensors include intrinsic parameters such as focal length, zooming information, depth of focus (DOF), and/or the like. In some embodiments, the parameters include extrinsic parameters, such as positional information (e.g., attitude) of the one or more imaging sensors. Examiner consider one or more virtual imaging sensors are the synthetic sensors. Intrinsic and extrinsic parameters of camera that makes them different from each other that is associated with different camera (version). 

Applicant argues Zhao, para. [0033]. Zhao does not rapidly identify a desirable design configuration candidate as recited in claim 8 but rather the optimal data that should be captured by various sensors. 

In view of applicant arguments and amendment made, Examiner address this limitation using Ma references see [0084] the computing device further optimizes (826) simulation of operating the movable platform based on the comparison result between the first indicator and the second indicator. For instance, the computing device modifies an operation of the movable platform based on the comparison result between the first indicator and the second indicator by changing the movable platform's moving direction, moving speed, etc., in order to reduce the difference between the two indicators. Note that this modification may or may not be driven by an additional user input. The effect of this modification is then simulated with the computing device updating the second set of data of the movable platform in accordance with the modified operation. This process may be repeated until the comparison result suggests that a difference between the first indicator and the second indicator is within an accepted threshold.

Examiner note: If the difference between the first indicator and the second indicator is within an accepted threshold that is the pass test that identifies a desirable design configuration candidate and if it is not then it is the fail test such that the data is updated again. Various candidate configurations and algorithms includes different sensor sets, sensor characteristics, and sensor positioning and orientation prior to design finalization. 

All the other applicants' arguments regarding the newly added limitations are addressed in the rejection below. See office action. 



Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.            The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.           Claims 1-5, 7-9, 11-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable Zhao et al. (US PUB: US 20200143093 A1), hereinafter Zhao in view Ma et al.  (PUB NO: US 20200012756 A1).

Regarding claim 1, 9 and 17  
Zhao teaches a system for simulating computer vision, (Zhao, Abstract-Vision simulator and fig 1 and para 106) the system comprising:
a processor; (para 006)
a memory that stores instructions executed by the processor;(para 006)
a sensor modeler, implemented on the processor, that models characteristics of one or more synthetic sensors; ( See para 53- in order to test sensor malfunction, models associated with data loss or data transmission failure can be added to one or more of the sensor models 106 (e.g., the accelerometer and gyroscope model 510) to obtain sensor data under such type of sensor malfunction scenario. see para 59-60-the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices. Adjusting one or more intrinsic parameters of the one or more imaging sensors, such as focal length, zooming information, depth of focus (DOF) )

a device modeler, implemented on the processor,  that models a device under test, the modeled device under test comprising the modeled characteristics of one or more sensors and virtual calibration of the modeled device under test; (See para 53- in order to test sensor malfunction, models associated with data loss or data transmission failure can be added to one or more of the sensor models 106 (e.g., the accelerometer and gyroscope model 510) to obtain sensor data under such type of sensor malfunction scenario. see ¶ 59-62  In some embodiments, the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object. The vision simulator 140 is implemented by a single computing device, while in other embodiments, the vision simulator 140 is implemented by multiple computing devices working together to perform the related actions. The control signals 180 include commands for adjusting one or more intrinsic parameters of the one or more imaging sensors, such as focal length, zooming information, depth of focus (DOF), etc. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices to obtain the rasterized image data 642, which can be transmitted to the image simulator 612 and the TOF camera simulator 610. The rasterization process 632 can include taking an image represented in a vector graphics format (shapes) and converting the image into a raster image (pixels or dots) for output on a video display or printer, or for storage in a bitmap file format. Examiner consider the virtual imaging system virtually rasterize/made adjustment the image data from one or more virtual imaging sensors to obtain the raster image.)

an environment and motion modeler, implemented on the processor,  that specifies a set of synthetic operating environments and motion profiles for the modeled device under test; (¶ 35-the environment models 108 are implemented to output the environment data (e.g., environment data 204, FIG. 2). In some embodiments, the environment data 204 include data of a simulated environment within which the movable object is operated. In some examples, the environment data 204 includes simulated measurements of one or more sensors configured to measure the environment within which the movable object is operated. For example, the environment data 204 includes a height (also referred to as an altitude), a latitude, a longitude, a time, and the Earth's magnetic field strength at a location where the movable is located, and other suitable types of environment data. See para 62-the rasterized image data 642 corresponds to simulated views representing the motion of the movable object and the surrounding environment (e.g., as shown in FIG. 6A).)

a data generator, implemented on the processor,  that generates a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, (see para 31- the movable object controller 170 integrates the sensor data 118 and the image data 148 to obtain an estimated state of the movable object, such as using Kalman filter, extended Kalman filter, or any suitable sensor fusion algorithms. The estimated state determined by the movable object controller 170 is represented by the integrated data 178. see para 35- the environment models 108 are implemented to output the environment data (e.g., environment data 204, Figure 2). In some examples, the environment data 204 includes simulated measurements of one or more sensors configured to measure the environment within which the movable object is operated. environment data 204 includes a height (also referred to as an altitude), a latitude, a longitude, a time, and the Earth's magnetic field strength at a location where the movable is located, and other suitable types of environment data. See para 41- The sensor data 118 may be determined based on the environment data 204, the state data 116, and the integrated data 178 received from the movable object controller 170.)

Examiner note: Examiner consider the generated synthetic experiment data is the set of that includes a set of reference data (state data, sensor data, environment and motion data) and set of synthetic frames (image data, image data, or scene data.)

the set of reference frames includes identification of sensor models for the one or more synthetic sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames, ( see fig 1 and para 25-The state simulator 102 is used for simulating one or more states of the movable object 102 by implementing a plurality of models. In some embodiments, the plurality of models include one or more movable object models 104, a plurality of sensor models 106, and one or more environment models 108. See para 54-The vision simulator 140 receives the state data 116 (e.g., attitude information of the movable object) from the state simulator 102, and uses computer vision algorithms to determine the visual data 146, the scene data, and the image data 148. See para 41-The sensor data 118 may be determined based on the environment data 204, the state data 116, and the integrated data 178 received from the movable object controller 170. See para 90- The integrated state data is determined by integrating the one or more sets of simulated sensor data (e.g., the sensor data 118) and image data (e.g., the image data 148) obtained from the vision simulator.) 

Examiner note: Reference frames is the state data, sensor data, and environment and motion data which is based on the sensor model, device model, environments and movable object model.
and

the set of synthetic sensor frames includes synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler; (see para 62 and fig 6A-the virtual imaging system 602 obtains the camera data 630 from the state simulator 102. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices to obtain the rasterized image data 642, which can be transmitted to the image simulator 612 and the TOF camera simulator 610. The rasterization process 632 can include taking an image represented in a vector graphics format (shapes) and converting the image into a raster image (pixels or dots) for output on a video display or printer, or for storage in a bitmap file format. In some embodiments, the rasterized image data 642 includes image data from field (s) of view of one or more imaging sensors/imaging devices simulated by the  virtual imaging system 60)

a post processor, implemented on the processor,  that models execution of computer vision algorithms applied to the set of synthetic sensor frames based on the set of reference frames to generate a data package; (see para 67-68-The simulated image data from an ultrasonic imaging sensor (e.g., the altitude data 638) , the simulated image data from TOF cameras (e.g., the depth data 640). Computing device/a module of a computing device on which the computer vision algorithm 614 runs can receive the altitude data 638 and the depth data 640. The computer vision algorithm 614 can be used to integrate the altitude data 638 and the depth data 640. The vision computer algorithm 614 can be used to process the image data 650 from the decoder 616 and/or the integrated data based on the altitude data 638 and the depth data 640 to output control signals 652.)

Examiner note: Integrated data is the data package obtained by applying the computer algorithm to the image data (depth data and altitude data). 

However, Zhao does not teach 
the generated data package including a quality analysis of the modeled execution of the computer vision algorithms that quantifies the performance of the set of the synthetic sensor frames;
an experiment manager, implemented on the processor,  that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles, wherein the post processer iteratively models execution of computer vision algorithms for the iteratively generated synthetic experiment data to iteratively an generate additional data package for each iteration of the generated synthetic data.
a result analyzer, implemented on the processor,  that outputs a result of the test, the output including a ranking of the generated data package relative to the generated additional data packages to indicate an indication of improvement or degradation, relative to a baseline, for the modeled device under test.

In the related field of invention, Ma teaches the generated data package including a quality analysis of the modeled execution of the computer vision algorithms that quantifies the performance of the set of the synthetic sensor frames; (Ma [0084]The number of iterations of this process may be used for evaluating the performance of an algorithm used for controlling the movable platform and providing guidance of how to improve the algorithm. In some embodiments, the first set of data and the second set of data include (827), respectively, simulated data of a plurality of instances of operating the movable platform. Each instance is associated with a group of state data, scene data, and parameters of the one or more imaging sensors. The simulation of operating the movable platform is updated (827) based on comparisons of the simulated data of the plurality of instances. For example, a plurality of comparison results between first indicators and corresponding second indicators are displayed on the interface 630 or interface 650. Each pair of the first indicator and second indicator is obtained from the respective state data and the corresponding computed operation data computed using a respective vision-based algorithm. The pair of the first indicator and second indicator having the least difference corresponds to the most accurate vision-algorithm.)

Examiner note: Examiner consider the generated data package as the simulated data that was created by executing computer vision algorithms on one or more parameters of one or more imaging sensors. Parameters associated with the one or more imaging sensors measures the performance of different set of synthetic sensors. And quality analysis is performed that determines the algorithm accuracy that quantifies the performance of these synthetic sensor parameters. 



an experiment manager, implemented on the processor,  that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles, wherein the post processer iteratively models execution of computer vision algorithms for the iteratively generated synthetic experiment data to iteratively an generate additional data package of the generated synthetic data. (see para 56-57 the vision simulator 104 varies (420) one or more data items of the state data, the scene data, and/or the operation parameters to obtain varied data. The vision simulator 104 simulates (430) the updated visual data based on the varied data of the state data 120, the scene data, and/or the one or more parameters of the virtual imaging sensors associated with the simulated movable platform. See para 64-the operation data 130 are computed by the vision-based algorithms 108 based on the visual data 122 simulated by the vision simulator 104. Ma [0084]The number of iterations of this process may be used for evaluating the performance of an algorithm used for controlling the movable platform and providing guidance of how to improve the algorithm. In some embodiments, the first set of data and the second set of data include (827), respectively, simulated data of a plurality of instances of operating the movable platform. Each instance is associated with a group of state data, scene data, and parameters of the one or more imaging sensors. )

Examiner note: Examiner consider additional data package as the simulated data of a next instances that was created iteratively by differing synthetic sensors(or imaging sensors) parameters or other motions and environments profiles using computer vision algorithms. Each instance is associated with a group of state data, scene data, and parameters of the one or more imaging sensors.  Parameters associated with the one or more sensors measures the performance of different set of synthetic sensors. 

a result analyzer, implemented on the processor,  that outputs a result of the test, the output including a ranking of the generated data package relative to the generated additional data packages to indicate an indication of improvement or degradation, relative to a baseline, for the modeled device under test. (see para 36-the computed operation data 130 can be evaluated against the simulated state data 120 (e.g., the ground truth data) to test and improve the vision-based algorithms 108.  See para 83-84-The computing device computes (806) a first indicator corresponding to the first set of data and a second indicator corresponding to the second set of data. The computing device outputs (808) a first indicator a comparison result between the first indicator and the second indicator. This process may be repeated until the comparison result suggests that a difference between the first indicator and the second indicator is within an accepted threshold. The computing device outputs (808) a first indicator a comparison result between the first indicator and the second indicator. The number of iterations of this process may be used for evaluating the performance of an algorithm used for controlling the movable platform and providing guidance of how to improve the algorithm).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the movable object simulation system with the vision simulator configured for visualizing operations of the movable object in the one or more simulated states as disclosed by Zhao to include the generated data package including a quality analysis of the modeled execution of the computer vision algorithms that quantifies the performance of the set of the synthetic sensor frames; an experiment manager, implemented on the processor,  that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles, wherein the post processer iteratively models execution of computer vision algorithms for the iteratively generated synthetic experiment data to iteratively an generate additional data package for each iteration of the generated synthetic data and a result analyzer, implemented on the processor,  that outputs a result of the test, the output including a ranking of the generated data package relative to the generated additional data packages to indicate an indication of improvement or degradation, relative to a baseline, for the modeled device under test as taught by Ma in the system of Zhao in order toto compute operation data of the movable platform under various circumstances, such as target tracking and/or obstacle avoidance.  The computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms. (Para 22, Ma)


Regarding claims 2 
Zhao further teaches wherein the one or more synthetic sensors comprise a camera. (See fig 1-2 and ¶ 29-In some examples, the image data 148 includes simulated field(s) of view of multiple imaging sensors borne on a movable object, such as simulated views from two imaging sensors (e.g., a pair of stereoscopic cameras) located in front of the movable object, and simulated field(s) of view from two imaging sensors situated at the bottom of the movable object.)



Regarding claim 3, 11 and 18
Zhao further discloses wherein modeling characteristics of one or more synthetic sensors comprises modeling at least one selected from the list comprising:
shot noise, modulation transfer function (MTF), relative illumination, dark current noise, and quantum efficiency. (See Zhao: [0067]... In some embodiments, the image simulator 612 processes the raw image data by adding image defects, such as noises, distortions, and/or overexposure or underexposure...[0048]...In some embodiments, the determined sensor data 118 further includes various sensor noises, such as drift of the gyroscope and/or drift of the accelerometer...[0050]...Intrinsic device noise may also be considered during the simulation...) 

Regarding claims 4, 12 and 19
Zhao further teaches wherein the one or more synthetic sensors comprise at least one selected from the list comprising:
a visible light sensor, a non-visible light sensor, a range sensor, a wireless receiver, an inertial measurement unit (IMU), and a sound receiver. (¶ 34 the sensor data 118 includes a plurality sets of data corresponding to simulated measurements from the plurality of sensors respectively. For example, the sensor data 118 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable object.)



Regarding claim 5 
Zhao further teaches the post processor models the execution of the computer vision algorithms by generating the data package, storing the generated data package, and analyzing the stored generated data package using the computer vision algorithms. (see para 67-68- Computing device/a module of a computing device on which the computer vision algorithm 614 runs can receive the altitude data 638 and the depth data 640. The computer vision algorithm 614 can be used to integrate the altitude data 638 and the depth data 640. See para 106-Features of the present disclosure can be implemented in, using, or with the assistance of a computer program product, such as a storage medium (media) or computer readable storage medium .See also para 36-the state simulator 102 also compares the integrated data 178 determined by the movable object controller 170 with the state data 116 determined by the state simulator 102 to test and evaluate whether the movable object controller 170 is functioning properly. For example, the comparison results can be used for testing whether the inertial navigation system algorithms implemented by the movable object controller 170 are functioning properly.)

Examiner note: Integrated data is the generated data package obtained by applying the computer algorithm to the image data (depth data and altitude data). 



Regarding claim 7
Zhao further discloses data generator comprises a cloud-based service. (¶ 38 Figure 2 illustrates a diagram of the state simulator 102, in accordance with some embodiments. In some embodiment, the state simulator 102 is implemented by a single computing device. In other embodiments, the state simulator 102 is implemented by multiple computing devices working together to perform the related actions. In some embodiments, one or more parts of the functionalities of the state simulator 102 are implemented via cloud computing. See ¶ 61)

to iterate the generation of synthetic experiment data for different parameters within the specified set of synthetic operating environment and motion profiles, (see para 58- For example, as shown in FIG. 6A, the panel 560 lists a speed (i.e., velocity), an orientation angle, a latitude (La), a longitude (Lo), a height (H), and a wind speed (Wind) during the simulation of an operation of the movable object. In some other examples, the panel 560 lists dimensions and/or distances of one or more objects (e.g., a tree) detected in the simulated views. see para 62-the rasterized image data 642 corresponds to simulated views representing the motion of the movable object and the surrounding environment (e.g., as shown in FIG. 6A)  

the experiment manager iterates among each of i)different versions of the computer vision algorithms, .(see para 68- the vision algorithm is any algorithm based at least in part on computer vision, obstacle detection/avoidance, automatic landing, localization, navigation control, path planning, and/or other suitable algorithms.)
 ii) differing synthetic operating environments, (see para 29- the vision simulator 140 simulates a 3-dimensional environment surrounding the movable object including mountains, buildings, trees, etc. see para 71- the data 662 can include (1) one or more data items of the integrated data 178 determined by the movable object controller 170; (2) one or more data items of the state data 116 determined by the state simulator 102; (3) one or more data items of the sensor data 118; ( 4) one or more data items of the environment data 204, or (5) any combinations of (1)-(4).)

 iii) different versions of the modeled device, (see para 38- the state simulator 102 is implemented by multiple computing devices working together to perform the related actions)  and 

iv)different versions of the one or more synthetic sensor (see para 34- The sensor data 118 includes a plurality sets of data corresponding to simulated measurements from the plurality of sensors respectively. For example, the sensor data 118 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable object. See also para 28- one or more imaging sensors (e.g., stereoscopic cameras, depth cameras such as time-of-flight (TOF) cameras, infrared cameras, ultrasonic imaging sensor, a plurality of cameras of a visual odometry system))

Examiner note: Examiner consider one or more virtual imaging sensors are the synthetic sensors. Intrinsic and extrinsic parameters of camera that makes them different from each other that is associated with different camera (version).


Regarding claim 8, 16 and 20
Zhao does not teach the result analyzer further compares the generated synthetic experiment data with data extracted from the set of reference frames and rapidly identifies a desirable design configuration candidate of the one or more synthetic sensors, and the output further includes an indication of a pass or fail of the test.

However, Ma further teaches the result analyzer further compares the generated synthetic experiment data with data extracted from the set of reference frames and rapidly identifies a desirable design configuration candidate of the one or more synthetic sensors, and the output further includes an indication of a pass or fail of the test. (see [0084] the computing device further optimizes (826) simulation of operating the movable platform based on the comparison result between the first indicator and the second indicator. For instance, the computing device modifies an operation of the movable platform based on the comparison result between the first indicator and the second indicator by changing the movable platform's moving direction, moving speed, etc., in order to reduce the difference between the two indicators. Note that this modification may or may not be driven by an additional user input. The effect of this modification is then simulated with the computing device updating the second set of data of the movable platform in accordance with the modified operation. This process may be repeated until the comparison result suggests that a difference between the first indicator and the second indicator is within an accepted threshold.

Examiner note: If the difference between the first indicator and the second indicator is within an accepted threshold that is the pass test that identifies a desirable design configuration candidate and if it is not then it is the fail test such that the data is updated again. Various candidate configurations and algorithms includes different sensor sets, sensor characteristics, and sensor positioning and orientation prior to design finalization.




Regarding claim 14
Zhao further teaches wherein modeling a device under test comprises modeling characteristics of two or more synthetic sensors. ((¶ 34 the sensor data 118 includes a plurality sets of data corresponding to simulated measurements from the plurality of sensors respectively. For example, the sensor data 118 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable object.)

Regarding claims 15 
Zhao further generating a set of synthetic experiment data comprises generating a set of synthetic experiment data as a cloud-based service. (¶ 38 Figure 2 illustrates a diagram of the state simulator 102, in accordance with some embodiments. In some embodiment, the state simulator 102 is implemented by a single computing device. In other embodiments, the state simulator 102 is implemented by multiple computing devices working together to perform the related actions. In some embodiments, one or more parts of the functionalities of the state simulator 102 are implemented via cloud computing. [corresponds to the cloud service] Examiner considered the state simulator at the data generator since the state simulator 102 generates state data 116 (e.g., as discussed with reference to Figures. 1, 2, and 3), and transmits the state data 116 to the vision simulator 140. See ¶ 61)

Regarding claim 21
Zhao does not teach the device modeler receives a target set of the synthetic operating environments and motion profiles for the modeled device under test based on a library of environments and motion profiles and the experiment manager iterates the generating of the synthetic experiment data for the target set of the synthetic operating environments and motion profiles for the modeled device under test.

However, Ma further teaches the device modeler receives a target set of the synthetic operating environments and motion profiles for the modeled device under test based on a library of environments and motion profiles, (see para 29-the visual data 122 includes data related to visualizing a user-defined environment (e.g., including mountains, sky, clouds, buildings, trees, objects, light, and/or the like) within which the movable platform is simulated to operate. In some embodiments, the visual data 122 includes 3-dimensional data for visualizing the environment. In some embodiments, the visual data 122 includes simulated visual data used for visualizing the simulated states of the movable platform. Examples of such visualization of the simulated states include a collision of the movable platform with an object in the environment, an impact from a collision, a snap of a wing, an impact of a force applied to the movable platform by the wind, and/or the like.)and

the experiment manager iterates the generating of the synthetic experiment data for the target set of the synthetic operating environments and motion profiles for the modeled device under test. (see para 27-generating visual data 122 associated with simulated visualizations of the movable platform operations. See para 57- the vision simulator 104 simulates (430) the updated visual data based on the varied data of the state data 120, the scene data, and/or the one or more parameters of the virtual imaging sensors associated with the simulated movable platform. See para 84- The number of iterations of this process may be used for evaluating the performance of an algorithm used for controlling the movable platform and providing guidance of how to improve the algorithm)



Examiner note: Examiner consider the user defined profiles as the target set of synthetic operating environment and motion profiles based on the library(e.g., including mountains, sky, clouds, buildings, trees, objects, light, and/or the like)  of motion and environment profiles. 



9.            Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Zhao et al. (US PUB: US 20200143093 A1), hereinafter Zhao in view Ma et al.  (PUB NO: US 20200012756 A1) and further in view of Chen et al. (WO 2018/128598 A1).


Regarding claims 6 and 13
Zhao further teaches further teaches wherein modeling a device under test comprises modeling characteristics of two or more synthetic sensors placed on a virtual body of the modeled device. (See ¶ 55- The image data 148 relates to the field(s) of view of the one or more imaging devices based on the positional information of the movable object (e.g., a location and/or attitude information) and/or positional information of the imaging devices (e.g., orientation angles of the primary imaging device). In some examples, the image data 148 includes simulated views of multiple imaging sensors located at different parts of a movable object, such as simulated views (e.g., a pair of stereoscopic images) of two imaging sensors (e.g., a pair of stereoscopic cameras) located at the front of the movable object, and simulated views (e.g., a pair of stereoscopic images) of two imaging sensors (e.g., a pair of stereoscopic cameras) located at the bottom of the movable object.)
The combination of Zhao and Ma does not teach dynamic runtime recalibration of the modeled device under test.
In the related field of invention, Chen teaches dynamic runtime recalibration of the modeled device under test. (¶ 55 and see fig 2- A GUI 212 of the loT testing system 204 may provide views and interactive menus through which users may select, configure, and even create environment and device models to build various loT deployment simulations. When the simulation is initiated and run (e.g., using testing platform 228) the GUI 212 may present graphical representations of the simulation, including graphical representations of the interactions, readings, device actions, and data communicated within the virtual simulation of a particular loT deployment (e.g., based on the modeled data and behavior generated according to the constituent device models). Users may thereby view and observe a simulation and determine, in an intuitive manner, whether the loT deployment operates in a semantically consistent manner and may iteratively adjust and run simulations to determine a plan for or improvements to a corresponding real-world loT deployment, among other examples. [Corresponds the dynamic adjusting of the modeled device under test])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable object simulation system with the vision simulator configured for visualizing operations of the movable object in the one or more simulated states as disclosed by Zhao and Ma to include dynamic runtime recalibration of the modeled device under test as taught by Chen in the system of Zhao and Ma for managing machine-to-machine systems in a simulation system  and allow developers and end users to build and configure loT applications and systems such that an loT application can provide software support to organize and manage the operation of a set of loT devices for a particular purpose or use case. (Abstract and para 19, Chen)



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.      All claims 1-9 and 11-21 are rejected
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190196940 A1 Psiaki et al.

Discussing a method of testing Augmented Reality (AR) applications. The example method further includes controlling a physical model to simulate movement of a simulated device in a simulated real-world space. The simulated movement of the physical model generates data for testing the AR application.


11.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147